COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Derrick Bernard v. The State of Texas

Appellate case number:      01-18-00876-CR

Trial court case number:    1550370

Trial court:                185th District Court of Harris County

        This Court’s May 9, 2019 Order of Abatement had abated and remanded this case
to the trial court to conduct a late-brief hearing within 30 days of that order to determine
whether appellant’s counsel, Patrick F. McCann, had abandoned the appeal. On May 28,
2019, the supplemental reporter’s record of the abatement hearing held that day was filed
in this Court. The trial court found that appellant wanted to continue with his appeal, that
appellant’s counsel had not abandoned his appeal and had nearly completed his brief, but
that he requested additional time and was given until June 10, 2019, to file his brief. On
June 10, 2019, the Clerk of this Court received appellant’s brief in this Court.

        Accordingly, the Court sua sponte directs the Clerk of this Court to REINSTATE
this case on the active docket and mark appellant’s brief as filed as of June 10, 2019.

      The State’s brief, if any, is ORDERED to be filed within 30 days of the date of this
Order. See TEX. R. APP. P. 2, 38.6(b), (d).

      It is so ORDERED.
Judge’s signature: ____/s/ Laura C. Higley____
                    Acting individually  Acting for the Court
Date: __June 13, 2019__